         Case 17-13497-BFK           Doc 187 Filed 10/05/18 Entered 10/05/18 08:11:26                      Desc
                                     Checksheet - Motion/NTC Page 1 of 1
                                        United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Alexandria Division
TO:                                                     In re: Elizabeth H. Coomes
Ioannis Laskaris
Maryland Office of the Attorney General                 Case Number 17−13497−BFK
200 St. Paul Place, Suite 2700                          Chapter 13
Baltimore, MD 21202

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:

186 − Motion for Protective Order and Objection and Notice of Motion and Notice of Hearing filed by Ioannis
Laskaris of Maryland Office of the Attorney General on behalf of Maryland Insurance Administration. (Attachments:
# 1 Exhibit(s) 1 (Coomes's First Request For Admissions) # 2 Exhibit(s) Coomes's Second Request for Admissions #
3 Exhibit(s) 3 (Administration's good faith letter to Coomes) # 4 Exhibit(s) 4 (Coomes's response to Administration's
good faith letter) # 5 Exhibit(s) 5 (email exchange) # 6 Exhibit(s) 6 (Coomes email to Trustees)) (Laskaris, Ioannis)

REQUIREMENTS OF FORM/PROCESS:
        Not accompanied by "Request for Waiver to File by Computer Diskette or Conventionally."* Parties
        represented by attorneys and governmental units and institutional entities must file via the Internet or complete
        and file a Request for Waiver in order to file by computer diskette or conventionally. Future noncompliant
        filings will be forwarded to the Court for determination/appropriate action.
        Please prepare and submit to the Court an Order Extending Stay, which may be obtained from the Court's web
        site at www.vaeb.uscourts.gov under Bankruptcy Forms.*


MOTION FOR EXPEDITED HEARING [LBR 9013−1(N)]:
        Not accompanied by Certification Regarding Request for Expedited Hearing*.


MOTION FOR RELIEF FROM STAY AND/OR CODEBTOR STAY [LBR 4001(a)(1)]:
        Not accompanied by proof of service indicating service of motion upon parties required to be served.
        Notice as required by LBR 4001(a)−1(C) not clearly stated or conspicuously provided in motion.
        Caption of codebtor stay does not clearly state the subsection of 11 U.S.C. 1301 under which party is
        proceeding.


NOTICE OF MOTION OR OBJECTION/NOTICE OF HEARING:
        Official Form 420A* − Notice of Motion or Objection. The Notice must be in substantial compliance with the
        official form and must accompany the Motion or Objection when filed.
        Official Form 420B* − Notice of Objection to Claim. The Notice must be in substantial compliance with the
        official form and must accompany the objection when filed.
        Date, time and/or location omitted or incorrect in Notice of Hearing.
        Notice of Hearing/Response not properly linked to Motion/Application/Objection
  X     Notice of Hearing is not properly linked to the Motion. Please redocket the Notice of Hearing and link it to the
        Motion at docket entry #186.

*A copy of the above−referenced forms may be obtained from the Court's web site at www.vaeb.uscourts.gov
Date: October 5, 2018                             CLERK, UNITED STATES BANKRUPTCY COURT

                                                        By /s/ Elizabeth W. Douglass, Deputy Clerk
[igmotionvDec2016.jsp]                                  Direct Dial Telephone No. 703−258−1221
